t c summary opinion united_states tax_court kwame gonkarnue blah petitioner v commissioner of internal revenue respondent docket no 19328-10s filed date kwame gonkarnue blah pro_se melissa j hedtke for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after a concession by respondent the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for b d w whether petitioner is entitled to the earned_income_credit for b l w and b d w and whether petitioner is entitled to the child_tax_credit and an additional_child_tax_credit for b l w and b d w background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioner resided in moorhead minnesota when the petition was filed during petitioner lived with his girlfriend and her son b l w respondent concedes that b l w is a qualifying_relative of petitioner and that petitioner is therefore entitled to a dependency_exemption deduction for b l w it is the policy of the court to refer to minors only by their initials see rule a in petitioner’s sister victoria lived and worked in minneapolis minnesota approximately a 4-hour drive from moorhead victoria’s son b d w had some behavioral problems in school so she asked petitioner to allow b d w to live with him in moorhead victoria believed that moorhead would be a better environment for her son because it was a small town thus in date b d w moved in with petitioner in moorhead and in date b d w enrolled in school in moorhead victoria also lived with petitioner for a short time in when she was unemployed and looking for work on his federal_income_tax return petitioner claimed two dependency_exemption deductions the earned_income_credit eic and the child_tax_credit and additional_child_tax_credit for b d w and b l w petitioner reported an adjusted_gross_income agi of dollar_figure on her federal_income_tax return victoria reported an agi of dollar_figure victoria did not claim the dependency_exemption deduction for b d w in a notice_of_deficiency respondent denied the dependency_exemption deductions the eic and the child_tax_credit and additional_child_tax_credit according to http maps google com moorhead is miles northwest of minneapolis and depending upon the route is a 3-hour-49-minute to 4-hour-23-minute drive discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner did not allege that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner b dependency_exemption deduction in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child or a qualifying_relative as relevant herein an individual must meet the following tests in order to be the qualifying_child of a taxpayer relationship_test residency test age_test and support_test sec_152 notwithstanding these requirements sec_152 provides that if the parents of an individual may claim the individual as a qualifying_child but no parent does so such individual may be claimed as the qualifying_child of another taxpayer but only if the agi of such taxpayer is higher than the highest agi of either parent of the individual in order to be a qualifying_relative an individual must not inter alia be a qualifying_child of another taxpayer for the year in issue sec_152 petitioner claims that he is entitled to the dependency_exemption deduction for b d w because he satisfied the requirements for a qualifying_child under sec_152 we commend petitioner for helping his sister by taking in his nephew however regardless of whether b d w satisfies the requirements of sec_152 because victoria’s agi ie dollar_figure was higher than petitioner’s agi ie dollar_figure for petitioner is not entitled to claim b d w as a qualifying_child furthermore because b d w is the qualifying_child of victoria for b d w is not a qualifying_relative of petitioner see sec_152 accordingly we hold that petitioner is not entitled to the dependency_exemption deduction for b d w c earned_income_tax_credit in the case of an eligible_individual sec_32 allows an eic an eligible_individual includes an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child means a qualifying_child as defined in sec_152 sec_32 as relevant herein sec_152 provides that a qualifying_child means an individual who bears a relationship to the taxpayer described in paragraph sec_152 an individual bears a relationship to a taxpayer for purposes of sec_152 if the individual is a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 as we just concluded b d w was not a qualifying_child of petitioner for because b d w was the qualifying_child of petitioner’s sister victoria see sec_152 in addition b l w petitioner’s girlfriend’s son does not bear a specified relationship to petitioner and thus is not an eligible_individual also includes an individual who does not have a qualifying_child see sec_32 however an eic is available to such an individual only if his or her adjusted_gross_income is less than dollar_figure see revproc_2008_66 sec_3 2008_45_irb_1107 because petitioner’s adjusted_gross_income exceeded that amount in petitioner is not entitled to an eic for that year without a qualifying_child petitioner’s qualifying_child see sec_152 therefore petitioner did not have a qualifying_child as defined in sec_152 in accordingly we hold that petitioner is not entitled to an eic for d child_tax_credit and additional_child_tax_credit sec_24 allows taxpayers a credit against tax imposed for each qualifying_child the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit as we have previously concluded petitioner did not have a qualifying_child as defined in sec_152 in accordingly we hold that he is not entitled to a child_tax_credit or an additional_child_tax_credit for conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed those although respondent concedes that b l w is a qualifying_relative of petitioner for b l w must be a qualifying_child of petitioner for purposes of the eic arguments we conclude that the arguments do not support results contrary to those reached herein to reflect the foregoing decision will be entered under rule
